UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7265



TIMOTHY A. COBB,

                                             Petitioner - Appellant,

          versus


DIRECTOR, VIRGINIA DEPARTMENT OF CORRECTIONS,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-99-1965)


Submitted:   January 10, 2001             Decided:   January 18, 2001


Before TRAXLER and KING, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Timothy A. Cobb, Appellant Pro Se. Rick Randall Linker, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Timothy A. Cobb appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2000).    We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.    Accordingly, we deny Cobb’s motion for

leave to proceed in forma pauperis, deny a certificate of appeal-

ability, and dismiss the appeal on the reasoning of the district

court.     See Cobb v. Director, Va. Dep’t of Corr., No. CA-99-1965

(E.D. Va. Aug. 29, 2000).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  2